Citation Nr: 0943351	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  02-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

2.  Entitlement to total disability based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).   

The Board remanded the claims in August 2003 for additional 
development.  In October 2006, the Board denied increased 
ratings for residuals of a left Achilles tendon injury and 
for a low back disability, and entitlement to TDIU.

The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2008 
Order, the Court vacated the Board's decisions with regard to 
the rating of the low back disability and entitlement to TDIU 
(leaving undisturbed the Board decision as to the Achilles 
injury), and remanded the issues for further consideration 
consistent with a Joint Motion for Remand.  Any appeal with 
regard to the rating of the left Achilles tendon disability 
was dismissed.  In June 2009, the Board remanded the 
remaining issues for additional development.  These matters 
are now before the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is manifested by 
limitation of forward flexion from 60 to 85 degrees and 
combined motion of 240 to 285 degrees.  The Veteran 
experiences moderate to severe pain on motion with radiating 
pain to the legs and with flare-up episodes.  The Veteran 
receives ongoing pain management care with temporary relief 
but has not undergone spinal surgery.  There is some numbness 
and loss of sensitivity of the right thigh.  The Veteran has 
difficulty walking and standing for prolonged periods of 
time.  Imaging studies showed degenerative disc disease at 
two levels with bilateral facet disease and a small right 
foraminal disc herniation at the L2-3 level.  

2.  The Veteran has the following service connected 
disabilities: a low back disability, rated as 40 percent 
disabling by this decision; and residuals of a left Achilles 
tendon injury, rated as 30 percent disabling.  The two 
disabilities arose from the same injury and affect a single 
body system.  The Veteran has a high school education and 
skills in construction trades.  

3.  The Veteran experiences pain requiring anti-inflammatory 
and opiate medication.  He is unable to sit, stand, or walk 
for extended times and distances but is able to walk short 
distances with the use of a cane, perform light chores, go 
trout fishing, bicycle on local trails, exercise on a home 
gym, and operate an automobile.  The Veteran is not precluded 
from all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 40 percent, but 
not greater, for a low back disability have been met for the 
entire period of time covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5242, 5243, 8529 (2009). 

2. The criteria for total disability based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi,
18 Vet. App. 112 (2004).  

For increased-compensation claims, the Court determined that 
§ 5103(a) has required, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.   However, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated that portion of the lower court decision that 
required notification of alternate diagnostic codes or 
potential daily life evidence.  Vazquez-Flores v. Shinseki,  
--- F.3d ----, 2009 WL 2835434 (Fed.Cir., Sep. 4, 2009).

In this case, the RO did not provide notice prior to the 
initial unfavorable decision on the claims in September 2001.  
However, the RO provided notices in March 2003, June 2004, 
and July 2007.  The latter notice satisfied the requirements.  
While the RO's letter was issued after the rating decision, 
the Board finds that any defect with respect to the timing of 
the notice requirement is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any action or 
decision, only finding that appellant is entitled to a 
content-complying notice.  Thus, the timing of the notice 
does not nullify the rating action upon which this appeal is 
based, and the Board specifically finds that the veteran was 
not prejudiced by the post-decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  Moreover, 
after the notice was provided, the case was readjudicated and 
a statement of the case was provided to the appellant in 
August 2009.  The Veteran provided a response in October 
2009.   

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Army missile crewmember with 
overseas service in Germany.  He contends that his low back 
disorder is more severe than is contemplated by the current 
rating and that he is unable to obtain and sustain any forms 
of substantially gainful employment as a result of his 
service-connected disabilities.  

The RO granted service connection and an initial 20 percent 
rating for degenerative disc disease of the lumbar spine in 
June 1999.  In April 2000, the RO received a notice of 
disagreement with the initial assigned rating and a claim for 
total disability based on individual unemployability in April 
2000.  Later that month, the RO provided a statement of the 
case regarding the rating for the lumbar spine.  The Veteran 
did not perfect a timely appeal, and the decision that 
assigned the initial rating became final.  38 U.S.C. § 7105 
(2000).   Therefore, the current claim for an increased 
rating for a low back disability and for TDIU was received in 
April 2000. 



Low Back Disability 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.   
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings. Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  Only the 
former criteria can be applied for the period prior to the 
effective date of the new criteria.  However, both the old 
and new criteria can be applied as of that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2009).  The RO has 
notified the veteran of all applicable regulatory changes.  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating for mild symptoms; a 20 percent 
rating for moderate symptoms with recurring attacks; and a 40 
percent rating for severe symptoms, with recurring attacks 
and with intermittent relief.  A 60 percent rating was 
warranted when the intervertebral disc syndrome was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  There was no higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome is 
rated under the same criteria as now provided in Diagnostic 
Code 5243 discussed below.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Prior to September 26, 2003, lumbosacral strain warranted a 
10 percent rating if there was characteristic pain on motion.  
A 20 percent rating was warranted for muscle spasms on 
extreme forward bending and unilateral loss of spine motion 
in the standing position.  A 40 percent rating was warranted 
if symptoms were severe, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Also prior to September 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent rating if mild, 20 percent if moderate, and 40 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002). 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5242 (degenerative arthritis of the spine) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (Diagnostic Code 5243) permits evaluation under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
results in the higher evaluation when all disabilities are 
combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243.  

Degenerative arthritis of the thoracolumbar spine is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine. The formula contemplates symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A 10 percent rating is warranted for forward flexion greater 
than 60 degrees but not greater than 85 degrees, or a 
combined range of motion of greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted when there is forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.   Measurements are to be rounded to the nearest five 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Code 5242.  

Normal ranges of motion for the thoracolumbar spine are 90 
degrees flexion, and 30 degrees extension, lateral flexion, 
and rotation.  Normal combined range of motion is 240 
degrees.  38 C.F.R. § 4.71a, Plate V (2009). 

The code for intervertebral disc syndrome (Diagnostic Code 
5243) permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
1.  Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, intervertebral disc syndrome is 
rated 20 percent with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks in 
the past year; 40 percent with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks in the past year; and 60 percent with incapacitating 
episodes having a total duration of at least six weeks in the 
past year.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome 
requiring bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate code. 
 
Paralysis of the external cutaneous nerve of the thigh 
warrants a noncompensable rating if mild or moderate and a 10 
percent rating if severe to complete.  38 C.F.R. § 4.124a, 
Diagnostic Code 8529.  

Service treatment records showed that the Veteran aggravated 
a pre-service wound to his left Achilles tendon.

In April 1999, a VA physician noted the Veteran's report of 
the tendon injury and that he had experienced back pain since 
then but that he denied any traumatic injury to his back.  
The physician noted that a previous examiner determined that 
the Veteran's right leg was shorter than the left causing his 
back to be out of place.  The Veteran also reported a fall of 
seven to eight feet from a ladder in which he sustained a 
fracture of his left hip.  He reported no symptoms related to 
the fracture but some radiating pain from the back to the 
left leg.  Active range of motion was 60 degrees flexion, 15 
degrees extension, 35 and 45 degrees right and left lateral 
flexion, and 45 degrees bidirectional rotation, with slightly 
greater ranges on passive motion and on repetition but with 
pain throughout the range of motion.  The combined range of 
motion was 245 degrees.  X-rays showed degenerative disc 
disease at L4-5 and L5-S1.  The physician concluded that the 
Veteran's lumbar spine disease was related to the left tendon 
injury and shortening of the right leg.  In June 1999, the RO 
granted service connection and a 20 percent rating for 
degenerative disc disease of the lumbar spine.  

In December 1999, the Social Security Administration (SSA) 
granted disability benefits for disorders of the lower back 
and muscle atrophy of the left lower extremity.  SSA records 
showed that the Veteran sustained a 21 foot fall from a 
ladder at his workplace in November 1994, injuring his back, 
left hip, knee, wrist, and ankle.  In October 1995, a private 
physician noted a normal gait and lumbar spine flexion of 90 
degrees but with pain.  The physician noted that X-rays 
showed some pre-accident degenerative changes but no 
significant symptoms by history.  He opined that the back, 
left wrist, and hip pain were attributable to the fall in 
November 1994.  He also noted that a left sciatic injury 
produced muscle weakness in the left lower leg.  The Veteran 
underwent physical therapy to increase range of motion and 
decrease hip and back pain.  Subsequent examiners including 
the attending physician in August 1996 noted that the hip 
fracture had healed but that the Veteran's chronic 
unremitting neuropathic pain was from a sciatic nerve injury.  
There was no bowel or bladder dysfunction.  The physician 
noted that the Veteran was unable to work at an unspecified 
job in which he was placed.  

A private physician in March 1997 noted that a neurologist 
suspected traumatic sciatic neuropathy as the cause for left 
leg numbness and radiating pain that interrupted sleep and 
became more severe with prolonged sitting or walking.  
Although, a magnetic resonance image obtained the previous 
month showed no sciatic neuroma, a neurologist in March 1997 
concluded that the Veteran suffered a sciatic nerve injury at 
the time of the accident. 

SSA functional capacity and psychiatric evaluations in 
September 1999 showed that the Veteran was unable to perform 
household cleaning chores due to pain.  He was able to mow 
the lawn in short stages, shop for small items, drive an 
automobile, and try to walk every day.  The SSA adjudicator 
found that the Veteran's back, hip, knee, ankle, and left 
foot disorders were severe enough to be considered disabling 
for SSA purposes.  

In June 2000, the same VA physician who examined the Veteran 
in April 1999 noted a review of his previous report and 
repeated a summary of the Veteran's history, again noting 
that the Veteran denied any traumatic injury to the back but 
that he experienced back pain radiating to the left hip and 
foot.  Active range of motion was 85 degrees flexion, 20 
degrees extension, 45 and 47 degrees right and left lateral 
flexion, and 45 degrees bidirectional rotation, with slightly 
greater ranges on passive motion and on repetition but with 
pain throughout the range of motion.  The combined range of 
motion was 287 degrees.  X-rays showed degenerative disc 
disease at L4-5 and L5-S1 and retrolisthesis of L4 on L5 with 
degenerative joint disease changes throughout the lumbar 
spine.  An MRI obtained in February 2000 showed multilevel 
degenerative changes but no herniated discs, spinal stenosis, 
or structural etiology for the left sided radiculopathy.  The 
physician noted that the Veteran ambulated with a limp on the 
left leg.  He also noted pain on motion of the bilateral 
hips, knees, wrists, and tenderness of the left heel.  

The claims file contains statements dated in February and 
March 2001 from the Veteran's brother and three friends who 
reported knowing the Veteran for 20 to
38 years.  One friend reported living with the Veteran for 20 
years.  All reported observing the Veteran's gradual decline 
in mobility and functional capability due to pain in the left 
ankle, leg, hip, and back.  They reported that the Veteran 
was no longer able to participate or even watch sports 
events, perform yard work, engage in an active social life, 
or employ his skills as a carpenter.  None of the individuals 
mentioned the workplace accident in 1994 or that the symptoms 
were sufficiently severe as to impair work as a carpenter 
prior to 1994. 

In a March 2003 letter, a private rehabilitation registered 
nurse noted a review of medical evidence of the Veteran's 
chronic sciatic neuropathy, degenerative spinal disease, left 
Achilles tendon disorder, degenerative ankle disorder, and 
residuals of a fracture of the left hip.  The nurse noted 
that the Veteran had limitation of movement, muscle spasms 
and chronic pain that limited standing, walking, and lifting.  
The nurse concluded that the Veteran was not able to sustain 
gainful employment as a result of an inability to maintain 
any postural position, even sedentary on a regular basis 
required for competitive work.  The nurse did not provide 
results of any clinical examination or treatment.  
  
VA outpatient treatment records from April 2003 to December 
2003 showed that the Veteran received regular treatment with 
a VA pain clinic.  Other forms of therapy such as relaxation 
exercises and whirlpool treatments were unsuccessful. 

In August 2003, the Board reviewed the Veteran's appeal and 
remanded the claims in part for an additional compensation 
and pension examination.  In December 2003, the same VA 
physician who examined the Veteran in April 1999 and June 
2000 noted a review of the claims file, his previous 
examinations, and the Veteran's report of a 20 foot fall that 
caused a left hip fracture.  The Veteran reported that he 
experienced pain in both hips, left ankle, and lower back 
radiating to the left leg.  He reported back stiffness, 
weakness, and muscle spasms.  He reported that he used a 
transcutaneous electric stimulation device in addition to 
oral medication and a cane.  He reported that he was able to 
perform the activities of daily living, walk slowly for two 
blocks on a level surface, and go trout fishing.  However, if 
he performed any heavy lifting, walking, or long sitting, he 
had to go to bed for half a week.  Active range of motion was 
70 degrees flexion, 20 degrees extension, 40 degrees 
bidirectional lateral flexion, and 40 degrees bidirectional 
rotation, with slightly greater ranges on passive motion and 
on repetition but with pain throughout the range of motion.  
The combined range of motion was 250 degrees.  No muscle 
spasms were noted.  X-rays showed degenerative disc disease 
at L4-5 and L5-S1 and retrolisthesis of L4 on L5 slightly 
more severe than in 1999.  An MRI obtained in October 2003 
showed multilevel degenerative changes and a right disc bulge 
at L4-5.  The physician noted a very mild, small area on the 
right thigh that displayed numbness and decreased pain likely 
cause by superficial sensory nerves related to the back 
disorder.  The physician noted that the Veteran's spinal 
disorder was what he had seen in many older veterans and was 
not very severe.  He noted that the Veteran was capable of 
some type of work not requiring heavy lifting, prolonged 
standing, or walking and would be a candidate for vocational 
rehabilitation. 

In October 2006, the Board denied an increased rating in 
excess of 20 percent for the lumbar spine disability 
considering both the old and new rating regulations and the 
evidence of record at that time.  On appeal, in August 2008 
the Court vacated the Board's decision and remanded the claim 
for action as provided in a July 2003 Joint Motion.  The 
Court found that the August 2003 VA examination was 
inadequate because current range of motion measurements had 
not been obtained, the Veteran's report of incapacitating 
episodes was not evaluated, and the applicability of the 
provisions of Deluca were not considered.  Notwithstanding 
the Board's disagreement with the Court's assessment of the 
August 2003 examination, in June 2009 the Board remanded the 
claim for further development including additional treatment 
records and a current examination.  

VA outpatient treatment records from December 2003 through 
August 2009 showed that the Veteran received periodic 
treatment at a VA pain clinic.  The treatment included 
epidural steroid injections, facet joint injections, 
piriformis injections, and radiofrequency rhizotomy that 
provided some temporary relief.  The Veteran was also 
provided a variety of oral medications for pain.  On one 
occasion in December 2004, the Veteran reported an episode 
when his severe back pain and cramps prevented any movement 
and he was in bed for a week with intense pain.  In February 
2005, an examiner noted the Veteran's reports of occasional 
locking of the back and an inability to get out of an 
automobile or flex backwards.  In December 2004, the Veteran 
was diagnosed with major depressive disorder related to his 
physical disabilities and inability to work.  An examiner 
noted that the Veteran was the primary care-giver for a 
disabled granddaughter and had difficulty rising in the 
morning, running errands, and walking for more than a few 
minutes at a time. 

The Veteran also underwent a course of physical therapy at a 
VA clinic.  In September 2006, a therapist noted the 
Veteran's reports of periodic spasms that left him bed-bound 
for two to three days.  However, his daily routine included 
walks of about one mile and driving an automobile.  In 
November 2006, a therapist noted that the Veteran's range of 
flexion and extension was 50 percent of normal and unchanged 
and 75 percent of normal in the other directions of motion.  
The therapist noted minimal improvement in improving motion 
and no improvement in relief of pain.  The Veteran was also 
evaluated in a VA rheumatology clinic for stiffness in joints 
other than the back with a preliminary diagnosis of early 
degenerative disease.  

In February 2007, a pain clinic examiner reviewed the 
etiologies of the pain symptoms.  The examiner noted that low 
back pain was likely due to severe degenerative disc disease 
at two levels with bilateral facet disease and a small right 
foraminal disc herniation at the L2-3 level.  As the Veteran 
did not have typical radicular symptoms, surgical 
intervention was not indicated.  Left hip pain was the most 
significant symptom and was due to piriformis syndrome that 
was not responding to stretching exercises.  Intermittent 
right thigh numbness was diagnosed as meralgia parathestica 
due to compression of the lateral femoral cutaneous nerve 
arising from the L2-3 level.  

In June 2008, September 2008, and November 2008, mental 
health examiners noted that the Veteran aggravated his back 
by performing yard work and often had to leave family events 
early because of joint pain.  The pain also was productive of 
reduced and interrupted sleep.  The Veteran reported that he 
enjoyed riding a bicycle on trails near his home as that 
activity did not worsen his symptoms.  The Veteran reported 
that he had tried performing exercises on a home gym without 
exceeding his capacity.  He reported that he attempted to 
apply for part-time construction work but was disqualified 
because of his use of pain medication.  

In correspondence to the Veteran's attorney in March 2009, a 
private emergency medicine physician noted a review of 
medical records that had been provided to him.  The physician 
discussed several records but the most recent was the August 
2003 VA examination.  The physician noted that the 1994 hip 
fracture had healed normally by the time the Veteran had 
attempted to return to work in 1996 and was not the most 
severe disability.  The physician opined that the spinal and 
tendon disorders should have precluded work on a ladder and 
that the fall was very likely caused by those disorders.  He 
noted that the Veteran's Achilles tendon disorder caused an 
altered gait and muscle atrophy, degenerative disc disease, 
and a shortened right leg were productive of severe 
symptomatology that made the Veteran unemployable since 1998. 

In a March 2009 pain clinic evaluation, the examiner noted 
that the Veteran appeared without a cane or a limp and was 
able to sit easily in a chair.  There was no paraspinal 
tenderness but mild tightness along the back at the beltline 
and in the left gluteal muscle but no radiating pain.  

In July 2009, the VA physician who performed the previous 
compensation and pension examinations in 1999, 2000, and 2003 
again examined the Veteran but did not review the claims file 
since his last examination.  He noted the Veteran's current 
reports of constant moderate to severe back pain radiating to 
the left hip and right thigh and back numbness and weakness.  
The Veteran reported some relief with medication but during 
flare-ups the pain became severe and precluded sitting, lying 
down, and sleeping and caused immobility for several days.  
However, the Veteran reported that he was prescribed best 
rest by a physician after emergency room treatment on two 
occasions several years ago.  The Veteran used a cane and 
back brace and could walk up to one-quarter mile without 
falls.  There are no symptoms of bowel or bladder 
dysfunction.  The Veteran reported that he was able to 
perform all activities of daily living and operate an 
automobile.  Active range of motion was 70 degrees flexion, 
20 degrees extension, 40 degrees bidirectional lateral 
flexion, and 35 degrees bidirectional rotation, with slightly 
greater ranges on passive motion and on repetition but with 
pain throughout the range of motion.  The combined range of 
motion was 240 degrees.  The physician noted that there was 
no decrease in range of motion or function additionally 
limited by pain, fatigue, weakness, or lack of endurance on 
repetition.  The physician noted some sensory loss on both 
thighs and the left foot, the latter caused by the Achilles 
tendon disorder.  Imaging studies in March 2008 and July 2009 
showed degenerative disease at two levels, mild facet 
disease, a minimal diffuse disc bulge at L4-5, and 
retrolisthesis at L4-5.  There were no constitutional 
symptoms of inflammatory arthritis.  Upon review of the 
records of the VA examinations in 2003 and 2009, the Board 
concludes that the observations, measurements, and 
conclusions of the examiner are adequate to permit evaluation 
of the disability under the criteria of the applicable 
diagnostic codes and are in compliance with the Board's 
directions in Remands in August 2003 and June 2009.  

In correspondence to the Veteran's representative in October 
2009, the emergency medicine physician noted a review of the 
entire claims file including the July 2009 VA examination.  
He noted that the Veteran continued to experience persistent 
low back pain, treated with non-seroidal anti-inflammatory 
and opiate medications.  He commented that the VA's 
evaluation of the ability to sit and the need for bed rest 
was inappropriate as a medical authority advised patients to 
remain active.  The physician noted that he does not 
prescribe bed rest for low back pain.  Nevertheless, the 
physician went on to opine that the Veteran's low back and 
left Achilles tendon disabilities made him unemployable since 
1998.  

As a preliminary matter, the Board places less probative 
weight on the opinion of the private physician in March 2009 
that the Veteran's service-connected disabilities caused a 
fall from a ladder in 1994.  The physician provided no 
rationale, and there is no medical evidence of record that 
reveals the status of these disabilities from the time of 
discharge from service in 1971 until after the fall.  The 
Board is also mindful that when seeking service connection 
for a low back disability in 1999, the Veteran reported only 
that he fell six to eight feet and sustained a hip fracture.  
Records of post-accident treatment showed that the fall was 
from over 20 feet and that he sustained multiple joint 
injuries including a sciatic nerve injury.  Nevertheless, 
none of the physicians or examiners after the fall provided 
opinions or assessments that separated the symptoms related 
to the long term development of degenerative spinal disease 
from the traumatic effects of the fall.  Therefore, the Board 
will evaluate all lumbar spine symptoms in determining the 
appropriate rating.  

The Veteran's initial 20 percent rating in June 1999 and 
confirmed in the September 2001 decision on appeal was 
assigned under the old criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome (IDS).  The Board notes that the 
Veteran's disability has not been specifically diagnosed as 
IDS but that the disorder involves degenerative disc and 
facet disease at several levels with indications of sciatic 
neuropathy and with disc bulging.  Therefore, the Board 
concludes that the application of this Diagnostic Code is 
appropriate.  IDS is evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, which ever method results 
in the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board concludes that an increased rating of 40 percent, 
but not higher, is warranted under the old criteria of 
Diagnostic Code 5293 for the entire period covered by this 
appeal.  The Board acknowledges that the Veteran is competent 
to report on the nature, frequency, and severity of his pain 
and the occasions of incapacity whether ordered by a 
physician or otherwise.  The Board finds that his reports are 
credible as they are consistent with the records of his on-
going care at a pain clinic and the discussion of his 
symptoms at his periodic mental health evaluations and in 
compensation and pension examinations.  However, the Board 
also considered the degree of functional loss imposed by the 
disability as noted in range of motion measurements and 
clinical observations.  Under the old criteria for IDS, the 
Board concludes that the Veteran's overall symptoms and 
functional incapacity are best described as severe with 
intermittent relief.  The Veteran's pain symptoms are 
moderate to severe with radiating pain to the extremities and 
occasional flare-ups which temporarily preclude most daily 
activity.  The Veteran has been treated with several 
techniques for many years with only temporary relief.  
However, a higher rating is not warranted.  The Veteran and a 
private rehabilitation nurse reported that he experienced 
muscle spasms, but none have been noted during any clinical 
examinations of record.  Although the Veteran does have 
sciatic nerve involvement, the Board concludes that his 
symptoms are not pronounced.  As will be further discussed 
below, functional tests including range of motion 
measurements show at worst a moderate to mild level of 
limitation.  Other than during flare-ups, the Veteran is able 
to perform the activities of daily living, operate an 
automobile, perform light shopping, perform some types of 
exercise such as stretching, short walks, and cycling, and 
provide basic child care.  

Regarding a rating in excess of 20 percent under the new 
regulations for IDS provided in Diagnostic Code 5243, the 
Veteran reported to a VA examiner in 2009 that he was 
prescribed bed rest by emergency room practitioners on two 
occasions several years earlier.  There are no clinical notes 
regarding this care in the claims file.  The Veteran also 
reported that during flare-ups he must lie down for several 
days. There is no evidence of incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks in the past year.  Therefore, as this claim was 
submitted and has been under adjudication prior to the IDS 
regulation change, the Veteran is entitled to a rating under 
the old regulations in effect at the time of the claim and 
continuing after the effective date of the regulation 
changes.  

The Board concludes that a rating in excess of 20 percent is 
not warranted under the old or new regulations based on 
limitation of motion for the entire period covered by this 
appeal.  The range of motion of the lumbar spine was measured 
in April 1999, June 2000, December 2003, and July 2009.   The 
results were substantially consistent and showed 
thoracolumbar flexion equal to or greater than 60 degrees and 
a combined range of motion equal to or greater than 240 
degrees.  The Veteran experienced pain throughout the range 
of motion and reported radiating pain to the lower 
extremities.  There was no ankylosis or additional loss of 
function on repetition.  Under the old regulations, the Board 
concludes that the limitation of motion was best described as 
mild to moderate, warranting a 20 percent rating.  A higher 
rating was not warranted because the limitation of motion was 
not severe.   Under the new regulations, a rating of 20 
percent was warranted because the most limiting flexion of 
the lumbar spine was 60 degrees on one occasion.  However, a 
higher rating is not warranted because flexion was not 30 
degrees or less.   

An additional compensable rating for incomplete paralysis of 
the external cutaneous nerve of the thigh is not warranted 
because the numbness and loss of sensitivity is best 
described as mild or moderate but not severe.  The Board 
notes that the Veteran's symptoms of radiating pain are 
contemplated by the rating formulas based on IDS and for 
Diseases and Injuries of the Spine.  

Therefore, the Board concludes that the most favorable and 
appropriate rating under the old and new regulations is a 
rating of 40 percent, but not higher, under the old 
regulations for IDS for the entire period covered by this 
appeal.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating of the lumbar 
spine in this case. 38 C.F.R. § 3.321(b)(1).  The Veteran has 
not presented any evidence that his particular service-
connected lumbar spine disease results in a unique disability 
that is not addressed by the rating criteria.  Specifically, 
there is no evidence of frequent hospitalization or the need 
for surgical intervention.  The record does show that the 
Veteran is no longer able to sustain employment in his trade 
as a structural carpenter.  As will be discussed further 
below, the weight of credible evidence is that the Veteran is 
not precluded from all forms of more sedentary employment.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Total Disability Based on Individual Unemployability

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  For the purposes of this analysis, 
the following will be considered a single disability: 
disabilities resulting from a common etiology or a single 
accident, and disabilities affecting a single body system 
such as the orthopedic system.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The veteran has the following service connected disabilities: 
a low back disability, rated as 40 percent disabling in this 
decision; and residuals of a left Achilles tendon injury, 
rated as 30 percent disabling.  As service connection for the 
low back disability was granted as secondary to the left 
tendon injury, the Board concludes that the two disabilities 
are considered as a combined disability of 60 percent because 
they arose from the same injury and affect a single body 
system.   Therefore, the Board concludes that the statutory 
requirements for TDIU are met.  

The Board refers to the medical history of the low back 
disability above and will evaluate the impact of the 
residuals of the left tendon injury on occupational capacity.  
Normal range of motion of the ankle is zero to 20 degrees 
dorsiflexion and zero to 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II (2009).  

In May 1995, a private physician examining the Veteran for 
injuries sustained in a workplace accident noted that the 
Veteran had a high school education with no additional 
technical training.  After service, the Veteran worked as a 
carpenter and performed cement and iron work as well as minor 
carpentry jobs such as constructing fencing and decks.  The 
Veteran had engaged in golf and snow skiing prior to the 
November 1994 fall from a ladder. 

In April 1999, a VA examiner noted two scars in the area of 
the left Achilles tendon.  There was posterior tenderness and 
crepitus of the left ankle but no swelling or deformity.  
Dorsiflexion was zero to 15 degrees and plantar flexion was 
zero to 50 degrees with pain but little additional loss of 
function on repetition.  The Veteran limped on the left leg.  
X-rays showed calcifications along the tendon as a result of 
old trauma and degenerative changes of the medial malleolus 
with spur formation and narrowing of the medial joint space.  
The physician noted that the Veteran's right leg was shorter 
than the left leg, but the etiology of the leg shortness was 
not determined.   

SSA functional capacity and psychiatric evaluations in 
September 1999 showed that the Veteran was unable to perform 
household cleaning chores due to pain.  He was able to mow 
the lawn in short stages, shop for small items, drive an 
automobile, and tried to walk every day.  A physician in 
October 1999 concluded that the Veteran had atrophy of the 
muscles of the left thigh and lower leg with no Achilles 
tendon reflex on the left stemming from an injury to the 
sciatic nerve and would not likely experience any improvement 
in muscle viability.  The SSA adjudicator found that the 
Veteran's back, hip, knee, ankle, and left foot disorders 
were severe enough to be considered disabling for SSA 
purposes.  Symptoms of nervousness and depression did not 
interfere with the capacity to work with others and follow 
workplace directions.  

In June 2000, a VA physician noted that the Veteran continued 
to limp on the left leg.  Dorsiflexion of the left ankle was 
zero to five degrees; plantar flexion was zero to 55 degrees 
with no changes in pain symptoms or X-ray indications.  The 
physician also noted degenerative changes and pain in the 
bilateral hips, knees, and wrists.  

The Board again notes the March 2003 letter of a private 
rehabilitation registered nurse noted a review of medical 
evidence of the Veteran's chronic sciatic neuropathy, 
degenerative spinal disease, left Achilles tendon disorder, 
degenerative ankle disorder, and residuals of a fracture of 
the left hip.  The nurse noted that the Veteran had 
limitation of movement, muscle spasms and chronic pain that 
limited standing, walking, and lifting.  The nurse concluded 
that the Veteran was not able to sustain gainful employment 
as a result of an inability to maintain any postural 
position, even sedentary on a regular basis required for 
competitive work.  The nurse did not provide results of any 
clinical examination or treatment.  

In December 2003, a VA physician noted the Veteran's reports 
of moderate left ankle pain and weakness but no locking, 
stiffness, or swelling.  The Veteran used a cane and 
orthotics.  Dorsiflexion was zero to 10 degrees, and plantar 
flexion was zero to 45 degrees, both with pain.  There were 
no changes in X-ray indications.  In July 2009, the physician 
again examined the Veteran, noting a continuation of the same 
symptoms and limitations of motion.  However, concurrent X-
rays showed more extensive degenerative changes.  The Veteran 
continued to use orthotics and a cane but was able to 
accomplish the activities of daily living, operate an 
automobile, go fishing, and perform child care duties.  The 
physician was asked to provide an opinion of the impact of 
the Veteran's low back and left tendon disabilities on his 
capacity for gainful employment not including the effects of 
the Veteran's age or nonservice-connected disabilities.  The 
physician opined that the Veteran should be able to find some 
type of work that would not require heavy lifting, prolonged 
standing, or walking even though he has problems with the 
lumbar spine and left Achilles tendon.  The physician noted 
that the Veteran could obtain benefit from vocational 
rehabilitation.   

The Board again notes the comments of physical therapists in 
2006 and mental health evaluators in 2008 regarding the 
Veteran's functional capacity as discussed in the previous 
section above.  

In July 2009, the VA physician who examined the Veteran in 
2003 was again asked to evaluate the impact of the low back 
and left Achilles tendon disabilities on the capacity for 
gainful employment.  The physician repeated his comments in 
2003 and noted that based on his current examination, sitting 
would not be a problem for the Veteran.  

The Board again refers to the correspondence to the Veteran's 
attorney in March 2009 and October 2009 by a private 
emergency medicine physician who noted a review of the entire 
claims file including the July 2009 VA examination.  He noted 
that the Veteran continued to experience persistent low back 
pain, treated with non-seroidal anti-inflammatory and opiate 
medications.  He commented that the VA's evaluation of the 
ability to sit and the need for bed rest was inappropriate as 
a medical authority advised patients to remain active.  The 
physician noted that he does not prescribe bed rest for low 
back pain, citing medical research described as a "gold 
standard" for the proposition that patients have a better 
outcome when active.  Nevertheless, the physician to opine 
that the Veteran's low back and left Achilles tendon 
disabilities made him unemployable since 1998.  

The Board concludes that total disability based on individual 
unemployability is not warranted at any time during the 
period covered by this appeal.  The Board places some 
probative weight on the opinion of the rehabilitation nurse 
in 2003 who concluded that the Veteran was unable to sustain 
gainful employment.  However, the nurse did not provide or 
refer to any clinical information.  The nurse's assessment of 
the Veteran's inability to achieve any postural position 
necessary for even sedentary work is not consistent with 
several clinical assessments both before and after the 
nurse's evaluation that showed that the Veteran was able to 
walk short distances, perform light chores, go trout fishing, 
and operate an automobile.  The Board places some probative 
weight on the opinion of the emergency medicine physician who 
reviewed the entire record and concluded that the Veteran has 
been totally disabled since 1998.  However, this physician 
did not perform an examination of the Veteran or comment on 
the medical evidence of the range of motion of the back and 
left ankle or on the observations and notations of other 
clinicians regarding the Veteran's mobility and automobile 
operations.  Both the rehabilitation nurse and emergency 
medicine physician assessed the Veteran's capacity in view of 
all his orthopedic disabilities and not those limitations 
imposed only by the low back and left tendon disabilities.  
VA is not bound by the SSA determination of disability 
starting in 1998 which included consideration of both service 
and nonservice-connected disabilities.  

The Board places greater probative weight on the opinion of 
the VA physician who examined the Veteran on four occasions 
and who provided detailed comments on the medical history and 
his own clinical observations.  This physician specifically 
addressed the impact of the Veteran's service-connected 
disabilities.  He was able to view the Veteran's mobility 
during clinical encounters and concluded that the Veteran 
would be able to perform sedentary employment tasks.  The 
Veteran does experience flare-up pain that would affect 
productivity in any occupation, and the Board acknowledges 
that the Veteran is no longer capable of employing his 
carpentry skills in construction.  However, the Veteran has 
not requested or attempted any program of VA vocational 
rehabilitation.  The Board considered the impact of the 
Veteran's pain medications on his ability to perform in an 
occupational environment.  The Board concludes that the 
effects of medication likely preclude the performance of 
construction tasks in the field.  However, the Veteran is 
able to operate an automobile, and there is no indication 
that the medications would inhibit the performance of tasks 
that do not involve lifting, climbing, or the use of 
hazardous machinery.  Furthermore, the Board notes that the 
emergency medicine physician encourages patients to remain 
active.  

The Board also concludes that referral for a TDIU rating on 
an extraschedular basis is not warranted, as the Veteran's 
disabilities do not present exceptional circumstances.  He is 
able to walk short distances, bicycle on a local trail, 
exercise on home gym equipment, go trout fishing, perform 
light household chores in and out of the home, and operate an 
automobile. 

The weight of the credible evidence demonstrates that the 
Veteran's current service connected disabilities do not 
preclude all forms of substantially gainful employment.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
						
ORDER

An increased rating of 40 percent, but not greater, is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.

Total disability based on individual unemployability is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


